MANN, Judge.
This appeal is from an order dismissing with prejudice a complaint alleging that Beymer-Mann’s agent contracted with Cross-Country, which it alleges is a “motor carrier or transportation broker,” for the transportation of fruit and that Cross-Country failed to deliver. The case was poorly pleaded by prior counsel, but should have survived motion to dismiss. Appellees claim that no privity is shown between Beymer-Mann and Cross-Country. This is not so, Beymer-Mann alleges that Jones, not a party, acted as its agent, and as such contracted with Cross-Country. Cross-Country argues that it is only a broker in any event, and hence not liable, but the amended complaint describes it, at least alternatively, as a carrier.
If there are other parties which need to be added, Rules 1.210 and 1.250, 30 F.S.A. are available to get into this action those who belong in it and get the matter settled. We can readily understand how the able trial judge was misled by the pleadings.
Reversed and remanded.
PIERCE, C. J., and McNULTY, J., concur.